Exhibit 10.1 Liquidmetal Technology Limited Room 906, Tai Tung Building, 8 Fleming Road Wanchai, Hong Kong August 11, 2016 Liquidmetal Technologies, Inc. 30452 Esperanza Rancho Santa Margarita, CA 92688 Re: Securities Purchase Agreement by and between Liquidmetal Technology Limited and Liquidmetal Technologies, Inc. dated March 10, 2016 (the “Agreement”) Gentlemen: The purpose of this letter agreement is to amend and restate Sections 1(b)(ii), 4(m) and 5(b)(ii) in the above referenced Agreement as set forth below: Section 1(b)(ii): Subject to the satisfaction (or written waiver) of the conditions thereto set forth in Section 5(b) and Section 6(b) below, and unless this Agreement is otherwise terminated in accordance herewith, the date and time of the issuance of the Second Closing Shares and the Third Closing Shares pursuant to this Agreement (the “ Second / Third Closing Date ” and together with the First Closing Date, the " Closing Dates ") shall occur contemporaneously and shall be on or before December 31, 2016. The closing of the transactions contemplated by Section 1(a)(ii) and 1(a)(iii) of this Agreement (the “ Second / Third Closing ” and together with the First Closing, the “
